Citation Nr: 0833170	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-20 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested in the muscles and joint pain, including back pain 
and headaches.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	African-American PTSD Group 
(AAPTSD)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1986 in 
the U.S. Marine Corps, and from October 1986 to October 1993 
in the U.S. Army, including service in Southwest Asia from 
March 1 to July 31, 1993.  He was born in 1953.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from a September 2003 action by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Board denied entitlement to service 
connection for a skin disorder, an eye disorder, and 
residuals of cold injury.  The Board remanded issues ## 2 and 
3 as shown on the first page herein. 

In September 2007, the veteran requested a reconsideration of 
the denied issues; that motion was denied by a Board Deputy 
Vice Chairman on March 7, 2008, and the veteran was informed 
by mail.  As noted in that correspondence, the veteran has 
also asked for reconsideration of that shown as issue #1 on 
the front page of this decision.  The Board noted that this 
had also been denied by the RO rating action in September 
2003; that he had filed a timely Notice of Disagreement (NOD) 
in October 2003; a Statement of the Case (SOC) had been 
issued in June 2006; and he had filed a timely Substantive 
Appeal as part of his conference with a Decision Review 
Officer at the RO in June 2006, as acknowledged by the SSOC 
of August 2006.  However, that issue had been inadvertently 
omitted from the Board's consideration in the 2007 decision, 
and thus there was nothing to "reconsider" in that regard.  
The Board's March 2007 letter noted that the veteran had 
further asked for a Board hearing on that issue, but had not 
been sufficiently specific so that the 

request could be effectuated.  Accordingly, the Board sent 
him an additional letter, also dated March 7, 2008, asking 
that he clarify his desire as to a Board hearing; he did not 
respond, and the issue is now ready for appellate review.  

Given the cited circumstances, the PTSD issue would, in the 
regular course of business, be addressed in a separate 
Supplemental decision.  However, since this decision is under 
the same docket number, it can be expeditiously considered 
herein.  It is to the veteran's advantage to expedite the 
matter in this way, and there is certainly no prejudice to 
the veteran. 

In September 2007, the veteran submitted to the RO a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative), naming the African-American PTSD 
Association (AAPTSD), an organization which has an office in 
the Seattle RO.  A notation on the Form 21-22 indicates that 
the RO has acknowledged the appointment.  Moreover, a Claims 
Cover Sheet under the letterhead of the AAPTSD Association is 
in the file, date-stamped on the same day as the appointment.  
That organization has not been provided the opportunity to 
review and respond to the remaining issues in this case.  
This must be addressed in the Remand portion of this 
decision.  In the interim, the Board notes that, throughout 
the previous pendency of this ongoing appeal, the Disabled 
American Veterans (DAV) had held his prior power of attorney.  
DAV fully and ably represented him until this time, 
specifically with regard to his pending PTSD claim, and he 
has been never been without representation in that regard.  
Given the nature of the resolution on that issue herein, the 
Board finds that it is to the veteran's advantage to address 
that claim herein rather than delay it further for further 
consideration by the new representative.  Again, this is done 
without any prejudice whatsoever to the veteran.

Issues ## 2 and 3 are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action is required on his 
part.



FINDINGS OF FACT

1.  The veteran has been diagnosed with post-traumatic stress 
disorder.

2.  The veteran had multiple in-service stressors, including 
during the terrorist bombings in 1983 in Beirut, Lebanon.  

3.  The medical and opinion evidence of record is in 
approximate balance as to whether the veteran's PTSD is 
associated with his in-service stressors.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, he has PTSD 
which was incurred as a result of active military service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Given the favorable decision with regard to service 
connection for PTSD, the Board finds that any issue with 
regard to the timing or content of the VCAA notice provided 
to the veteran is now moot or represents harmless error.  


II.  Legal Criteria, Pertinent Factual Background, and 
Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f) (2007).  See also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Pursuant to 38 C.F.R. § 3.304(f), the relevant criteria 
require that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  In this regard, the Board notes that the Court of 
Appeals for Veterans Claims has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD.  Specifically, the Court took notice of the change in 
criteria from an objective requirement that a stressor 
"would evoke significant symptoms of distress in almost 
anyone" in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard which requires that 
"the person's response to the stressor involve intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-41 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.

Corroboration of every detail, including the veteran's 
personal participation, is not required; rather, the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record substantiates the reasonable 
likelihood of a current medical diagnosis of PTSD, and thus 
the determinative issue is whether PTSD has been objectively 
found to be etiologically linked with one or more confirmed 
stressors, under 38 C.F.R. § 3.304(f).

The veteran had active service from June 1973 to June 1986 in 
the U.S. Marine Corps; and from October 1986 to October 1993 
in the U.S. Army.  

During his first tour with the Marines, in addition to other 
duties, he received specialized joint tank crewman training 
at Army and Marine facilities.  On at least one such detail, 
he was with the 2nd Tank Battalion, 27th Marine Regiment, 
whose program was classified as "Secret".

During his second tour with the Army, he served in Guam (when 
he served as a guard and corrections man); and Korea, 
including with the HHC, 5/20th Infantry Mechanized Warrior 
Base, (certified as an Imjin Scout in the Demilitarized Zone 
(DMZ)).  He has reported that he took fire and had other 
combat-compatible experiences; documents show that he was 
also required to fly home for a family emergency and was, for 
a time, mess man in full charge of a small mess.  He also 
served in Operation Desert Falcon in 1993; and with a task 
force of the 11th ADA Brigade in Desert Storm/Desert Shield 
from March 1, 1993, to July 21, 1993, for which he received 
the Southwest Asia Service Medal with one bronze service 
star, and the Kuwait Liberation Medal.  

The veteran has described his situation at various times 
during service.  He has alleged, peripherally perhaps, and 
there is some support for his having had some stress during 
that time which may have impacted his mental health.  These 
stressors, if they were the only ones available, might well 
be adequate to support his claim under the parameters of 
Suozzi or Pentecost, supra.   However, they are not necessary 
to his claim.

For purposes of this decision, the focus can be limited to 
his Beirut experiences in the early 1980's; some of these are 
well documented and others can be justifiably and credibly 
extrapolated from the evidence of record.  

He has reported, and service data tends to support, that he 
was a part of a group of Marines onboard troop ships for 
about 8 years.  Official records were not available for some 
of his ships, but the service department has otherwise 
confirmed that he was in fact assigned for periods with the 
BLT 2/8 and on the USS FRANCIS MARION (LPA-249).  
Specifically, he was onboard a troop ship in 1983 from which 
they were dropped off to provide land support and security 
for/with the Marine Amphibious Unit (this assignment is 
documented).  This fulfills the requirements of the 
regulations without judicial interpretations or extensions as 
cited above.

He has credibly described one early morning, having been on a 
16-hour security watch on the perimeter when he asked for 
time to shower and get some coffee.  He was in a Marine 
uniform, and as was routine, he had gone to the weapons depot 
to turn over his weapon for the trip to the Administration 
building, and was well on his way when he herd a huge blast 
which knocked him onto his backside.  He saw the remains of 
the building, used to house French paratroopers and support 
for soldiers including Marines, which had been blasted.  He 
briefly assisted in rescues and recovery and security matters 
until proper orders could come down and help arrived.  He 
helped to count "heads" since some of the troops who would 
normally have been in the area were then on leave, and to 
recover body parts.  He then realized that, had he not been 
on his way to shower, he could have been in the blast 
himself.  That type of duty lasted for about 10 days.  He was 
processed out of Lebanon to another mission on another troop 
ship in about a month.

The veteran's family members, his wife and brother, have 
provided detailed affidavits to the effect that his service, 
particularly the Lebanon service, bothered him and he seemed, 
from their observations, to have developed increasing mental 
health issues over the years as a result.

Pursuant to documented military history and recorded media 
sources of records, the Board would stipulate that Marines, 
including the veteran's unit(s), were deployed to Lebanon in 
1982; the Beirut Embassy was bombed on April 18, 1983; and 
that the Marine Barracks at the airport in Beirut was 
attacked in October 1983, with numerous suicide vehicle bombs 
in the interim.  This was the period of time the veteran was 
assigned thereto, as confirmed above.

Since service, the file reflects that the veteran has been 
primarily a correctional officer, which is undoubtedly 
innately stressful.  He has had some personal problems, 
including the suicide of a daughter, which undoubtedly 
provided additional stress.  However, this does not detract 
from the impact of his stressors in service.

Numerous VA treatment and evaluative records are in the file 
showing a confirmed diagnosis of PTSD, which has often been 
attributed to in-service stressors.  

The aggregate evidence in this case raises a reasonable 
doubt, to be resolved in his favor, that the veteran's PTSD 
is the result of service, and service connection is in order.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran's hearing acuity was last examined by VA in June 
2003.  He asserts that the hearing loss has gotten worse 
since that time.  

The veteran's service medical records show a number of acute 
injuries to multiple joints, e.g., a thumb, knees, left 
elbow, back, right hip, right wrist, and left ankle. 

A 2004 VA examination diagnosed degenerative disc disease of 
the low back, which the examiner stated had existed since 
service.  

One VA orthopedic examiner noted that the veteran's partner 
had brought copies of his service records relating to injury, 
particular with regard to his back, but the examiner 
explicitly rejected the pertinence of the records, and 
recorded in the examination findings that he had done so.

Although the veteran initially also claimed that he had joint 
and muscle problems as a result of an undiagnosed illness due 
to Persian Gulf service, all options for in-service 
incurrence or aggravation must be fully addressed.

The Board remanded the case in 2007 for new examinations.  It 
is not clear, given all the other things that were 
transpiring at the time with regard to his claim and the 
nature of his mental health concerns, that the veteran was 
fully aware of what was required on his part.  He did not 
report for the purportedly scheduled examinations.  The 
veteran is hereby advised of the importance of reporting for 
any scheduled examination, and of the consequences of failing 
to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:
  
1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional post-service 
clinical evidence with regard to joint and 
muscle problems, he should submit it, and 
VA should assist as feasible.  

2.  The veteran should be provided the 
opportunity to confer with his 
representative of choice, including but 
not limited to AAPTSD.  Since his PTSD 
claim has been herein granted, and since 
it is unclear whether AAPTSD would 
represent him for other claims pending, he 
should be given the opportunity to revise 
his power of attorney as necessary and/or 
desired.  

3.  The veteran should then be afforded a 
VA audiological evaluation in order to 
assess the current nature and degree of 
severity of the service-connected 
bilateral hearing loss.  The claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination. 

4.  He should also be afforded an 
orthopedic examination.  The claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  

    (a)  The examiner should determine 
whether the veteran has any diagnosed 
disorders of the muscles or joints, to 
include, but not limited to, degenerative 
joint disease or degenerative disc disease 
including residuals of in-service 
injuries. 

    (b)  If any such diagnosed disorders 
are identified, the examiner should render 
an opinion as to whether it is at least as 
likely as not that they are etiologically 
related to service including any of the 
in-service incidents of which the veteran 
had made mention in the context of his 
Lebanon experience above, and which are 
noted in the service medical records.  

    (c)  If there are any muscle and/or 
joint complaints that cannot be attributed 
to any diagnosed disorder, it should be so 
stated for the record. 

    (d)  All special studies and tests 
deemed necessary should be conducted.  The 
examiner should provide a complete 
rationale for any opinions expressed.   

    (e)  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  

5.  Once the above-requested development 
has been completed, the veteran's claims 
should be re-adjudicated.  If either 
decision remains adverse to the veteran, 
he and his representative must be provided 
with an SSOC and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


